DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 2008/0241255 A1) in view Kazuyoshi (JP 2003062420 A).
. Regarding claim 1, Rose discloses an electronic vaping device comprising: a cartridge or reservoir  (960, 970; 1120, 1130) including, a first housing (910), a first connector  at an end of the first housing (910), at least a portion of the first connector  (as the insert component with the filter is made of polymeric material)  formed of a material such as plastic or polymeric components (see paragraphs 0150, 0154-0155); and a power supply section (990) including, a second housing (920), a second connector (1070) at an end of the second housing, the second connector configured to engage the first connector of the cartridge (1120, 1130), and a power supply (990) in the second housing. However, Rose fails to explicitly disclose the material including at least one polymer and at least one oxygen sequestering material, the at least one oxygen sequestering material configured to absorb atmospheric oxygen. Kazuyoshi discloses the capturing or sequestering oxygen in e-cigarettes as a skeleton composed of a styrene polymer or a styrene /divinylbenzene copolymer and the at least one oxygen sequestering material configured to absorb atmospheric oxygen (see paragraphs 0001, 0002, 0010 and abstract). Having a housing to enclose the components of the e-cigarette is considered as an inherent feature (as it’s impossible to have an e-cigarette with a case or a housing). It would have obvious to one having ordinary skill in the art to modify Rose’s devise as the oxygen being sequestered or captured in Kazuyoshi in order to protect and minimize the battery explosion.
Regarding claims 2-3, Rose and Kazuyoshi disclose the at least one polymer is a natural polymer or a synthetic polymer and the at least one polymer includes low density polyethylene, high density polyethylene, low density polypropylene, high density polypropylene, poly (dimethylsiloxane), or any combination thereof (see paragraphs 0149, 0150).
Regarding claim 4, Rose and Kazuyoshi disclose the oxygen sequestering material is an ultraviolet (UV) activated oxygen sequestering material (see nicotine source:435).
Regarding claim 5, Rose and Kazuyoshi disclose the oxygen sequestering material includes 1, 2-polybutadiene, an anthroquinone system, and a three phase blend including a reactive double bond, a photoinitiator, a transition metal catalyst, or any combination thereof a combination thereof ("nicotine source 435... comprise other compounds such as antioxidants (BHA, BHT, ascorbate)’, paragraph [0148]: see also remarks under Item1.4.1).

Regarding claim 6, Rose and Kazuyoshi disclose the oxygen sequestering material includes poly (ethylene/methyl acrylate/cyclohexene-methyl acrylate) (EMCM): ("nicotine source 435... comprise other compounds such as antioxidants (BHA, BHT, ascorbate)’, paragraph [0148]; see also remarks under Item 1.4.1).
Regarding claim 10, Rose and Kazuyoshi disclose a cartridge of an electronic vaping device comprising: a first housing (910), a first connector at an end of the first housing (910), at least a portion of the first connector at least one portion formed of a material including at least one polymer (as the insert component is made of polymeric material). However, Rose fails to explicitly disclose the material including at least one polymer and at least one oxygen sequestering material, the at least one oxygen sequestering material configured to absorb atmospheric oxygen. Kazuyoshi discloses the capturing or sequestering oxygen in e-cigarettes as a skeleton composed of a styrene polymer or a styrene /divinylbenzene copolymer and the at least one oxygen sequestering material configured to absorb atmospheric oxygen (see paragraphs 0001, 0002, 0010 and abstract). Having a housing to enclose the components of the e-cigarette is considered as an inherent feature (as it’s impossible to have an e-cigarette with a case or a housing). It would have obvious to one having ordinary skill in the art to modify Rose’s devise as the oxygen being sequestered or captured in Kazuyoshi in order to protect and minimize the battery explosion.
Regarding claim 11, Rose and Kazuyoshi disclose the at least one polymer includes low density polyethylene, high density polyethylene, low density polypropylene, high density polypropylene, poly(dimethylsiloxane), or any combination thereof (see paragraphs 0049-0050).
Regarding claim 12, Rose and Kazuyoshi disclose the oxygen sequestering material is an ultraviolet (UV) activated oxygen sequestering material (see nicotine source: 435).
Regarding claim 13, Rose and Kazuyoshi disclose the oxygen sequestering material includes 1,2 polybutadiene, an anthraquinone system, and a three phase blend including a reactive double bond, a photo initiator, a transition metal catalyst, or any combination thereof ("nicotine source 435... comprise other compounds such as antioxidants (BHA, BHT, ascorbate)’, paragraph [0148]; see also remarks under ltem1.4.1).
Regarding claim 14, Rose and Kazuyoshi disclose the oxygen sequestering material includes poly(ethylene/methyl acrylate/cyclohexene-methyl acrylate) (EMCM). 31: ("nicotine source 435... comprise other compounds such as antioxidants (BHA, BHT, ascorbate)’, paragraph [0148]; see also remarks under Item 1.4.1).
Regarding claims 7-9 and 15-17 Rose and Kazuyoshi disclose the aforementioned limitations, but fail to disclose the value or the volume of polymer or oxygen or the lifetime of the electronic vaping device. It would have been obvious matter of design choice to use the value or the volume of polymer or oxygen, such a modification would have involved a mere change in the size or the volume of the component or the lifetime of the electronic vaping device changing in size or the volume is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to one having ordinary skill in the art choice to use the value or the volume of polymer or oxygen or the lifetime of the electronic vaping device in ordered to meet the system requirement in Rose’s device.
                                  Response to Amendment	
Applicant's arguments filed with the amendment on 6/13/2022 have been fully considered but they are not persuasive. The claims do not define structural features that distinguish over prior art: The Examiner disagrees with Applicant’s argument on page 7, first and second paragraphs: Rose discloses a cigarette system (see paragraphs 0054, 0119, 0120, 0138, 0222, 0244, 0249 and claim 32) the first and second housings (910, 920) as shown above. The first connector combined with mouth piece portion having the filter and the polymeric material. The sequestering features of the oxygen is shown in Kazuyoshi which also a system in cigarette. So, the combination is proper. Furthermore, the test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971); references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA) 1969. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP [Arial font/0x27] 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and 277401   extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
                                            Conclusion         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                09/04/2022